Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
                                                    Sep 03 2014, 7:23 am
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


APPELLANT PRO SE:                               ATTORNEYS FOR APPELLEE:

DAVID HOOKER                                    GREGORY F. ZOELLER
Michigan City, Indiana                          Attorney General of Indiana

                                                J.T. WHITEHEAD
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

DAVID HOOKER,                                   )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )       No. 82A01-1311-CR-523
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                APPEAL FROM THE VANDERBURGH CIRCUIT COURT
                        The Honorable Kelli E. Fink, Magistrate
                            Cause No. 82C01-0109-CF-816



                                    September 3, 2014

               MEMORANDUM DECISION – NOT FOR PUBLICATION

BAKER, Judge
       David Hooker appeals the trial court’s denial of his motion to vacate a guilty plea

he entered into in 2001. Finding no error, we affirm.

       On September 12, 2001, the State charged Hooker with class B felony burglary

and class D felony theft. On November 2, 2001, Hooker pleaded guilty to class C felony

burglary in exchange for dismissal of the theft count. The trial court sentenced Hooker to

a four-year term, which he has served and completed.

       On June 8, 2006, the State charged Hooker with new, separate offenses. On

December 20, 2006, a jury convicted Hooker of class A felony robbery resulting in

serious bodily injury and class A felony battery by means of a deadly weapon. The trial

court later adjudged Hooker to be an habitual offender. On February 8, 2007, the trial

court sentenced Hooker to thirty years for robbery, declined to enter judgment on the

battery count because the same facts supported each conviction, and sentenced Hooker to

an additional thirty years for being an habitual offender.

       On October 21, 2013, Hooker filed a motion to withdraw his 2001 guilty plea and

vacate that conviction. The trial court denied the motion, and Hooker now appeals.

       On appeal, Hooker argues that the trial court should have explained to him in 2001

that his guilty plea could later form the basis for an habitual offender finding, should he

continue committing crimes.       First, we note that the trial court made all proper

advisements of Hooker’s rights at the guilty plea hearing.         Included among those

advisements was a statement that prior adult convictions can result in either consecutive

or longer sentences. Appellant’s App. p. 6. Second, we note that the trial court was not

                                             2
required to look into a crystal ball to predict that Hooker would continue his life of crime

and advise him accordingly.1 Finally, we note the well-established rule of law that a

guilty plea may only be withdrawn before the sentence is imposed. Ind. Code § 35-35-1-

4(b). Hooker waited until his sentence had been fully served and he was six years into

another, unrelated sentence, to raise this issue. It is simply too late.

       The judgment of the trial court is affirmed.

KIRSCH, J., and ROBB, J., concur.




1
 Indeed, we note that if the trial court had a crystal ball, the most prudent advisement to Hooker would
have been to refrain from committing the crimes in the first place.
                                                   3